Exhibit 99.1 Page 1 of 13 FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact: Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, NY 13815 607-337-6119 NBT BANCORP INC. ANNOUNCES YEAR-TO-DATE NET INCOME OF $43.0 MILLION, UP 12.5% FROM LAST YEAR; DECLARES CASH DIVIDEND NORWICH, NY (October 25, 2010) – NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) reported today net income per diluted share for the nine months ended September 30, 2010 was $1.25 per share, as compared with $1.13 per share for the nine months ended September 30, 2009.Annualized return on average assets and return on average equity were 1.05% and 11.01%, respectively, for the nine months ended September 30, 2010, compared with 0.95% and 10.89%, respectively, for the nine months ended September 30, 2009.Net interest margin (on a fully taxable equivalent basis (“FTE”)) was 4.17% for the nine months ended September 30, 2010, up 17 basis points (“bp”) from 4.00% for the nine months ended September 30, 2009.Net income for the nine months ended September 30, 2010 was $43.0 million, up $4.8 million, or 12.5%, from the nine months ended September 30, 2009. Net income per diluted share for the three months ended September 30, 2010 was $0.42, as compared with $0.40 per share for the three months ended September 30, 2009.Annualized return on average assets and return on average equity were 1.07% and 10.89%, respectively, for the three months ended September 30, 2010, compared with 0.99% and 11.01%, respectively, for the three months ended September 30, 2009.FTE net interest margin was 4.15% for the three months ended September 30, 2010, up 17 bp from 3.98% for the three months ended September 30, 2009.Net income for the three months ended September 30, 2010 was $14.6 million, up $1.0 million, or 7.3%, from $13.6 million for the third quarter last year. “We remain pleased with our financial results in this challenging environment," said NBT President and CEO Martin Dietrich. "Our approach of aggressively managing our conservative banking strategy continues to produce positive results.Our financial performance is especially encouraging when compared to peer data, specifically net interest margin, return on average assets and return on average equity.Importantly, we have achieved these results while maintaining our focus on strategic investments for future growth, including expanding into new markets” Loan and Lease Quality and Provision for Loan and Lease Losses Past due loans as a percentage of total loans has improved to 0.78% at September 30, 2010, as compared with 0.89% at December 31, 2009.Nonperforming loans increased slightly to $43.6 million or 1.20% of total loans and leases at September 30, 2010 compared with $41.3 million or 1.13% at December 31, 2009. Net charge-offs for the nine months ended September 30, 2010 were $17.8 million compared to $18.7 million for the same period in 2009.Net charge-offs for the three months ended September 30, 2010 were $6.0 million compared to $7.2 million for the same period in 2009.The annualized net charge-off ratio for the nine months ended September 30, 2010 was 0.65% compared to 0.70% for the year ended December 31, 2009. Page2 of 13 The allowance for loan and lease losses totaled $71.9 million at September 30, 2010 as compared with $70.3 million at June 30, 2010.The allowance for loan and lease losses as a percentage of loans and leases was 1.98% at September 30, 2010 as compared to 1.93% at June 30, 2010.The increase in the allowance for loan and lease losses is due to a specific allocation made during the three month period ended September 30, 2010 of $1.6 million on one impaired commercial credit. The Company recorded a provision for loan and lease losses of $23.1 million during the nine months ended September 30, 2010, as compared with $24.8 million during the nine months ended September 30, 2009.The Company recorded a provision for loan and lease losses of $7.5 million during the third quarter of 2010 compared with $9.1 million during the third quarter of 2009.While the aforementioned specific allocation which was recorded during the three month period ending September 30, 2010 contributed to an increase in provision for these periods, this was more than offset by the overall decrease in total provision. The decrease in total provision is due to ongoing modeling of the required levels of reserves which considers historical charge-offs, loan growth and economic trends. Net Interest Income Net interest income was up 5.0% to $152.0 million for the nine months ended September 30, 2010 compared with $144.8 million for the nine months ended September 30, 2009.The Company’s FTE net interest margin was 4.17% for the nine months ended September 30, 2010, as compared with 4.00% for the nine months ended September 30, 2009.As a result of the Company’s excess liquidity, our Federal Funds sold position had a net negative impact of approximately 5 bp on our net interest margin for the nine months ended September 30, 2010 as compared to the nine months ended September 30, 2009. While the yield on interest earning assets decreased 36 bp, the yield on interest bearing liabilities declined 59 bp, which resulted in an increase in the FTE net interest margin for the nine months ended September 30, 2010 compared to the same period for 2009.The yield on securities available for sale was 3.74% for the nine months ended September 30, 2010, as compared with 4.61% for the nine months ended September 30, 2009.The yield on loans and leases was 5.92% for the nine months ended September 30, 2010, as compared with 6.07% for the nine months ended September 30, 2009.The yield on time deposits was 2.10% for the nine months ended September 30, 2010, as compared with 2.75% for the nine months ended September 30, 2009.The yield on money market deposit accounts was 0.62% for the nine months ended September 30, 2010, as compared with 1.32% for the nine months ended September 30, 2009. Net interest income was up 4.0% to $50.6 million for the three months ended September 30, 2010 compared with $48.7 million for the three months ended September 30, 2009.The Company’s FTE net interest margin was 4.15% for the three months ended September 30, 2010, as compared with 3.98% for the three months ended September 30, 2009.As a result of the Company’s excess liquidity, our Federal Funds sold position had a net negative impact of approximately 4 bp on our net interest margin for the three months ended September 30, 2010 as compared to the three months ended September 30, 2009. While the yield on interest earning assets decreased 31 bp, the yield on interest bearing liabilities declined 56 bp, which resulted in an increase in the net interest margin for the three months ended September 30, 2010 compared to the same period for 2009.The yield on securities available for sale was 3.49% for the three months ended September 30, 2010, as compared with 4.35% for the three months ended September 30, 2009.The yield on loans and leases was 5.85% for the three months ended September 30, 2010, as compared with 6.00% for the three months ended September 30, 2009.The yield on time deposits was 2.00% for the three months ended September 30, 2010, as compared with 2.57% for the three months ended September 30, 2009.The yield on money market deposit accounts was 0.53% for the three months ended September 30, 2010, as compared with 1.28% for the three months ended September 30, 2009. Page3 of 13 Noninterest Income Noninterest income for the nine months ended September 30, 2010 was $61.7 million, up $1.4 million or 2.3% from $60.3 million for the same period in 2009.The increase in noninterest income was due primarily to an increase in retirement plan administration fees of approximately $1.3 million for the nine month period ended September 30, 2010 as compared with the nine month period ended September 30, 2009 as a result of organic growth and increased asset values from improved market conditions.In addition, the Company experienced an increase in net securities gains of approximately $1.1 million for the nine months ended September 30, 2010 as compared to the same period in 2009 due primarily to the sale of one equity position during the third quarter of 2010.Trust revenue increased approximately $0.6 million for the nine months ended September 30, 2010 as compared to the same period in 2009 due primarily to an increase in fair value of trust assets under administration.Other financial services revenue increased approximately $0.6 million for the nine months ended September 30, 2010 as compared to the same period in 2009, due primarily to expansion into new markets within our footprint.These increases were partially offset by a decrease in service charges on deposit accounts of approximately $2.0 million as a result of a decrease in overdraft activity due to changes in consumer behavior caused by economic conditions as well as the effects of implementing new regulations regarding overdraft fees.In addition, other noninterest income decreased approximately $0.9 million, or 17.0%, for the nine months ended September 30, 2010 as compared with the same period in 2009 due primarily to a decrease in mortgage banking revenue as a result of a decrease in loan sales. Noninterest income for the three months ended September 30, 2010 was $21.0 million, relatively flat compared with $20.9 million for the same period in 2009.Net securities gains increased approximately $1.0 million for the three months ended September 30, 2010 as compared to the same period in 2009.This increase was due primarily to the aforementioned equity sale.Slight increases in ATM and debit card fees, insurance and other financial services revenue, and retirement plan administration fees also contributed to the increase in noninterest income.These increases were offset by a decrease in service charges on deposit accounts of approximately $1.2 million, or 16.3%, for the three months ended September 30, 2010 as compared with the same period in 2009.The decrease in service charges was the result of a decrease in overdraft activity due to changes in consumer behavior caused by economic conditions as well as the effects of implementing new regulations regarding overdraft fees.In addition, other noninterest income decreased approximately $0.4 million, or 21.0%, for the three months ended September 30, 2010 as compared with the same period in 2009, due primarily to a decrease in mortgage banking revenue as a result of a decrease in loan sales. Noninterest Expense and Income Tax Expense Noninterest expense for the nine months ended September 30, 2010 was $131.0 million, up from $125.3 million, or 4.6%, for the same period in 2009.Salaries and employee benefits increased $7.9 million, or 12.6%, for the nine months ended September 30, 2010 compared with the same period in 2009.This increase was due primarily to increases in full-time-equivalent employees, merit increases, employee benefits, and incentive compensation.In addition, the Company incurred a debt prepayment penalty of $1.2 million to pay off long-term debt during the third quarter of 2010, while no prepayment penalties were incurred for the same period in 2009.These increases were partially offset by a decrease in FDIC expenses of approximately $2.4 million for the nine month period ended September 30, 2010, as compared with the nine months ended September 30, 2009.This decrease resulted from the special assessment levied by the FDIC in the second quarter of 2009.In addition, professional fees and outside services decreased by $1.3 million, or 16.3%, for the nine month period ended September 30, 2010 as compared with the nine months ended September 30, 2009.This decrease was due primarily to nonrecurring legal fees incurred during the second quarter of 2009 related to de novo branch activity as well as non-recurring systems consulting services incurred in the third quarter of 2009.Income tax expense for the nine month period ended September 30, 2010 was $16.5 million, down from $16.9 million for the same period in 2009.This decrease is primarily the result of an amendment to New York State tax law to conform to the bad debt treatment afforded under Federal law, which resulted in a reduction to tax expense of $0.6 million for the nine month period ended September 30, 2010.The effective tax rate was 27.8% for the nine months ended September 30, 2010, as compared to 30.7% for the same period in 2009. Page4 of 13 Noninterest expense for the three months ended September 30, 2010 was $44.7 million, up from $41.0 million, or 8.9%, for the same period in 2009.Salaries and employee benefits increased $2.8 million, or 13.2%, for the three months ended September 30, 2010 compared with the same period in 2009.This increase was due primarily to increases in full-time-equivalent employees, merit increases and other employee benefits.In addition, the Company incurred a debt prepayment penalty of $1.2 million to pay off long-term debt during the third quarter of 2010, while no prepayment penalties were incurred for the same period in 2009.These increases were partially offset by a decrease in professional fees and outside services of approximately $0.6 million for the three month period ended September 30, 2010, as compared with the three months ended September 30, 2009.This decrease resulted primarily from non-recurring systems consulting services incurred in the third quarter of 2009.Income tax expense for the three month period ended September 30, 2010 was $4.8 million, down from $5.8 million for the same period in 2009.This decrease is primarily the result of an amendment to New York State tax law to conform to the bad debt treatment afforded under Federal law, which resulted in a reduction to tax expense of $0.6 million in the third quarter of 2010.The effective tax rate was 24.9% for the three months ended September 30, 2010, as compared to 30.0% for the same period in 2009. Balance Sheet Total assets were $5.5 billion at September 30, 2010, up $18.0 million or 0.3% from December 31, 2009.Loans and leases were $3.6 billion at September 30, 2010, down $24.0 million from December 31, 2009.Total deposits were $4.2 billion at September 30, 2010, up $109.6 million from December 31, 2009.Stockholders’ equity was $534.3 million, representing a total equity-to-total assets ratio of 9.75% at September 30, 2010, compared with $505.1 million or a total equity-to-total assets ratio of 9.24% at December 31, 2009. Stock Repurchase Program Under previously disclosed stock repurchase plans, the Company purchased 23,810 shares of its common stock during the nine month period ended September 30, 2010, for a total of $0.5 million at an average price of $20.03 per share.At September 30, 2010, there were 976,190 shares available for repurchase under this previously announced stock repurchase plan.This plan was authorized on October 26, 2009 in the amount of 1,000,000 shares and expires on December 31, 2011. Dividend Declared The NBT Board of Directors declared a 2010 fourth-quarter cash dividend of $0.20 per share at a meeting held today. The dividend will be paid on December 15, 2010 to shareholders of record as of December 1, 2010. Page5 of 13 Corporate Overview NBT Bancorp Inc. is a financial holding company headquartered in Norwich, NY, with total assets of $5.5 billion at September 30, 2010.The company primarily operates through NBT Bank, N.A., a full-service community bank with two divisions, and through two financial services companies.NBT Bank, N.A. has 123 locations, including 85 NBT Bank offices in upstate New York, 37 Pennstar Bank offices in northeastern Pennsylvania and one office in Burlington, Vermont.EPIC Advisors, Inc., based in Rochester, NY, is a full-service 401(k) plan recordkeeping firm.Mang Insurance Agency, LLC, based in Norwich, NY, is a full-service insurance agency.More information about NBT and its divisions can be found on the Internet at: www.nbtbancorp.com, www.nbtbank.com, www.pennstarbank.com, www.epic1st.com and www.manginsurance.com. Forward-Looking Statements This news release contains forward-looking statements. These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of the management of NBT Bancorp and its subsidiaries and on the information available to management at the time that these statements were made. There are a number of factors, many of which are beyond NBT’s control, that could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following possibilities: (1) competitive pressures among depository and other financial institutions may increase significantly; (2) revenues may be lower than expected; (3) changes in the interest rate environment may reduce interest margins; (4) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit; (5) legislative or regulatory changes, including changes in accounting standards and tax laws, may adversely affect the businesses in which NBT is engaged; (6) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than NBT; and (7) adverse changes may occur in the securities markets or with respect to inflation. Forward-looking statements speak only as of the date they are made. Except as required by law, NBT does not undertake to update forward-looking statements to reflect subsequent circumstances or events. Page6 of 13 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Net Change Percent Change (dollars in thousands, except per share data) Three Months Ended September 30, Net Income $ $ $ 7 % Diluted Earnings Per Share $ $ $ 5 % Weighted Average Diluted Common Shares Outstanding 0 % Return on Average Assets (1) % % 8 bp 8 % Return on Average Equity (1) % % bp) -1 % Net Interest Margin (2) % % 17 bp 4 % Nine Months Ended September 30, Net Income $ $ $ 12 % Diluted Earnings Per Share $ $ $ 11 % Weighted Average Diluted Common Shares Outstanding 2 % Return on Average Assets % % 10 bp 11 % Return on Average Equity % % 12 bp 1 % Net Interest Margin (2) % % 17 bp 4 % Asset Quality September 30, December 31, Nonaccrual Loans $ $ 90 Days Past Due and Still Accruing $ $ Total Nonperforming Loans $ $ Other Real Estate Owned $ $ Total Nonperforming Assets $ $ Past Due Loans $ $ Potential Problem Loans $ $ Allowance for Loan and Lease Losses $ $ Allowance for Loan and Lease Losses to Total Loans and Leases % % Total Nonperforming Loans to Total Loans and Leases % % Total Nonperforming Assets to Total Assets % % Past Due Loans to Total Loans and Leases % % Allowance for Loan and Lease Losses to Total Nonperforming Loans % % Net Charge-Offs to YTD Average Loans and Leases % % Capital Equity to Assets % % Book Value Per Share $ $ Tangible Book Value Per Share $ $ Tier 1 Leverage Ratio % % Tier 1 Capital Ratio % % Total Risk-Based Capital Ratio % % Quarterly Common Stock Price Quarter End High Low High Low March 31 $ June 30 $ $ September 30 $ $ December 31 (1)Annualized (2)Calculated on a FTE basis Page7 of 13 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) September 30, December 31, Net Percent Change Change (dollars in thousands, except per share data) Balance Sheet Loans and Leases $ $ $ ) -1 % Earning Assets $ $ $ 0 % Total Assets $ $ $ 0 % Deposits $ $ $ 3 % Stockholders’ Equity $ $ $ 6 % Average Balances (dollars in thousands, except per share data) Three Months Ended September 30, Loans and Leases $ $ $ Securities Available For Sale (excluding unrealized gains or losses) $ $ $ ) Securities Held To Maturity $ $ $ ) Trading Securities $ $ $ Regulatory Equity Investment $ $ $ ) Short-Term Interest Bearing Accounts $ $ $ Total Earning Assets $ $ $ ) Total Assets $ $ $ ) Interest Bearing Deposits $ $ $ ) Non-Interest Bearing Deposits $ $ $ Short-Term Borrowings $ $ $ Long-Term Borrowings $ $ $ ) Total Interest Bearing Liabilities $ $ $ ) Stockholders’ Equity $ $ $ Average Balances Nine Months Ended September 30, Loans and Leases $ $ $ ) Securities Available For Sale (excluding unrealized gains or losses) $ $ $ ) Securities Held To Maturity $ $ $ ) Trading Securities $ $ $ Regulatory Equity Investment $ $ $ ) Short-Term Interest Bearing Accounts $ $ $ Total Earning Assets $ $ $ Total Assets $ $ $ Interest Bearing Deposits $ $ $ Non-Interest Bearing Deposits $ $ $ Short-Term Borrowings $ $ $ Long-Term Borrowings $ $ $ ) Total Interest Bearing Liabilities $ $ $ ) Stockholders’ Equity $ $ $ Page8 of 13 NBT Bancorp Inc. and Subsidiaries September 30, December 31, Consolidated Balance Sheets (unaudited) (in thousands) ASSETS Cash and due from banks $ $ Short term interest bearing accounts Securities available for sale, at fair value Securities held to maturity (fair value of $105,130 and $161,851 at September 30, 2010 and December 31, 2009, respectively) Trading securities Federal Reserve and Federal Home Loan Bank stock Loans and leases Less allowance for loan and lease losses Net loans and leases Premises and equipment, net Goodwill Intangible assets, net Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand (noninterest bearing) $ $ Savings, NOW, and money market Time Total deposits Short-term borrowings Long-term debt Trust preferred debentures Other liabilities Total liabilities Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Page9 of 13 Three months ended Nine months ended NBT Bancorp Inc. and Subsidiaries September 30, September 30, Consolidated Statements of Income (unaudited) (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings 91 Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust Service charges on deposit accounts ATM and debit card fees Insurance and other financial services revenue Net securities gains Bank owned life insurance income Retirement plan administration fees Other Total noninterest income Noninterest expense: Salaries and employee benefits Office supplies and postage Occupancy Equipment Professional fees and outside services Data processing and communications Amortization of intangible assets Loan collection and other real estate owned FDIC expenses Prepayment penalty on long-term debt - - Other operating Total noninterest expense Income before income taxes Income taxes Net income $ Earnings Per Share: Basic $ Diluted $ Page10 of 13 NBT Bancorp Inc. and Subsidiaries 3Q 2Q 1Q 4Q 3Q Quarterly Consolidated Statements of Income (unaudited) (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings 91 Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust Service charges on deposit accounts ATM and debit card fees Insurance and other financial services revenue Net securities gains/(losses) 63 28 (2
